Appeal from an order of the Supreme Court, Erie County (John F. O’Donnell, J.), entered September 22, 2004 in a personal injury action. The order, inter alia, granted plaintiffs cross motion for partial summary judgment on liability under Labor Law § 240 (1).
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on March 21, 2006, and filed in the Erie County Clerk’s Office on March 22, 2006,
*1158It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Scudder, J.P., Kehoe, Martoche, Green and Hayes, JJ.